              Case 20-10691        Doc 110       Filed 09/17/20   Page 1 of 8




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND

In re:                                       )
                                             )
Zachair, Ltd.                                )       Case No. 20-10691-TJC
                                             )
                  Debtor.                    )       Chapter 11
                                             )

   MOTION FOR ORDER UNDER 11 U.S.C. § 327(e) AUTHORIZING
  EMPLOYMENT AND RETENTION OF WOMBLE BOND DICKINSON
   (US) LLP AS SPECIAL COUNSEL FOR DEBTOR-IN-POSSESSION


         Zachair, Ltd., debtor and debtor-in-possession in the above-captioned case (the

“Debtor”), hereby moves (the “Motion”) for entry of an order under 11 U.S.C. §

327(e) authorizing the employment and retention of Womble Bond Dickinson (US)

LLP (“WBD”) as special counsel for the Debtor. In support of this Motion, the Debtor

refers to and relies upon the Declaration of Jeffrey L. Tarkenton in Support of the

Motion (the “Retention Declaration”), filed contemporaneously herewith, and

respectfully represents as follows:

                              I.      Jurisdiction and Venue

         1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.       The statutory predicate for the relief sought herein is section 327(e)

of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”). Relief is also appropriate under Rules 2014 and 2016 of the Federal

Rules of Bankruptcy Procedures (the “Bankruptcy Rules”).
            Case 20-10691    Doc 110     Filed 09/17/20    Page 2 of 8




                                II.     Background

       3.       On January 17, 2020 (the “Petition Date”), the Debtor filed a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code.        The

Debtor continues in possession of its assets as debtor-in-possession. No trustee,

examiner, or official committee of unsecured creditors has been appointed to date.

       4.       The Debtor owns real property in Prince George’s County,

Maryland (the “Property”).

       5.       Prior to the Petition Date, PD Hyde, LLC filed a complaint against

the Debtor and Dr. Nabil Asterbadi in the Circuit Court for Prince George’s

County, Maryland (the “Circuit Court”) in connection with a contract to purchase

the Property (the “Lawsuit”). Dr. Asterbadi and his wife, Maureen Asterbadi,

own all of the equity interests in the Debtor as tenants-by-the-entireties.

       6.       Prior to the Petition Date, the law firm of Meyers Rodbell &

Rosenbaum PA (“MRR”) represented both the Debtor and Dr. Asterbadi in the

Lawsuit.     Following the Petition Date, MRR filed a motion seeking leave to

withdraw from the representation of Dr. Asterbadi, which the Circuit Court

granted. MMR remains counsel of record in the Lawsuit on behalf of the Debtor.

However, the Lawsuit remains subject to the automatic stay and the Debtor has

not filed an application for approval of the retention of MRR.

       7.       The Debtor and Dr. Asterbadi have requested WBD to represent

them in the Lawsuit.

                                          2
            Case 20-10691    Doc 110     Filed 09/17/20     Page 3 of 8




                              III.   Relief Requested

       8.       By this Motion, the Debtor seeks to employ and retain WBD to

represent the Debtor as special counsel in connection with its Chapter 11 case.

IV.    Services Rendered as 327(e) Counsel

       9.       Subject to approval by this Court, the special counsel services that

WBD proposes to render post-petition are to act as its litigation counsel in

connection with the lawsuit filed against it by PD Hyde, LLC and to render

services as conflicts counsel on other, as yet to be identified matters, if necessary.

       10.      Subject to the Court’s approval of this Motion, WBD intends to

(a) charge for its legal services on an hourly basis in accordance with ordinary and

customary hourly rates in effect on the date services are rendered and (b) seek

reimbursement of actual and necessary expenses and other charges that WBD

incurs. All hourly rates may be adjusted periodically, typically on October 1st of

each year, as a function of the overall pricing policies of WBD.

       11.      Hourly rates vary with the experience and seniority of the

individuals assigned. WBD’s hourly fees are comparable to those charged by

attorneys of similar experience and expertise for engagements of scope and

complexity similar to this Chapter 11 case and are believed to be reasonable.

       12.      WBD’s hourly billing rates range from $265 to $710 per hour for

associates and $325 to $925 per hour for the partners of the firm. The rate for

paralegals is $50 to $475. The following professionals are presently expected to

                                          3
           Case 20-10691       Doc 110   Filed 09/17/20   Page 4 of 8




have primary responsibility for providing services to the Debtor with current

applicable rates as follows:



               Jeffrey L. Tarkenton                  $690.00

               Louis Rouleau                         $685.00

               Chris Schafbuch                       $390.00


       13.     WBD will also seek reimbursement for actual and necessary

expenses incurred in connection with its engagement, which may include, but are

not limited to, filing fees with courts and governmental agencies, delivery and

courier service charges, administrative fees for extraordinary accounting services,

long distance telephone calls, cellular phone charges, photocopy expenses (if

provided by a third party vendor), parking costs, facsimile charges, expert fees,

court report and deposition transcript charges, witness fees, process server fees,

and travel expenses, including by not limited to airfare, mileage, food, and

lodging.

       14.     WBD will maintain detailed and contemporaneous records of time

entries, as well as any actual and necessary expenses incurred in connection with

the rendering of legal services not otherwise absorbed by the firm. All of WBD’s

fees and expenses incurred during this Chapter 11 case will, except as may

otherwise be ordered by the Court, be subject to approval of the Court upon

proper application by WBD in accordance with sections 330 and 331 of the
                                   4
         Case 20-10691      Doc 110     Filed 09/17/20    Page 5 of 8




Bankruptcy Code, Bankruptcy Rule 2016(a), the fee and expense guidelines

established by this Court and the Bankruptcy Administrator, and all other

applicable requirements. WBD understands that interim and final fee awards are

subject to approval by this Court.

       15.    To secure payment of fees and costs as may be allowed by the

Court, WBD requires the delivery of a retainer in the amount of $70,000.00 (the

“Retainer”). The Retainer will secure solely those fees and costs allowed as to the

Debtor, not fees or costs incurred by Dr. Asterbadi.

       16.    Although many activities in connection with the Lawsuit will be

common as between the Debtor and Dr. Asterbadi, WBD will maintain separate

charge categories for services that allocable to one or the other client.      The

propriety of WBD’s allocation of charges between the Debtor and Dr. Asterbadi

will be subject to review and approval of the Court in connection with any fee

application filed by WBD.

       17.    Prior to the Petition Date, WBD represented the Debtor

predominantly regarding real estate matters relating to the Property.

       18.    As of the Petition Date, WCSR believes that the Debtor owes

approximately $178,348.47 for legal services rendered and expenses incurred

before the Petition Date.

       19.    At various times prior to the filing of this case, WCSR invoiced the

Debtor for its pre-petition legal services. The total amounts received for pre-

                                         5
           Case 20-10691     Doc 110      Filed 09/17/20     Page 6 of 8




petition legal services and expenses rendered by WCSR in the 90-days prior to the

Petition Date, including through the draw-down of retainer funds, was $0.

                      V.      Requirements of Section 327(e)

         20.   Bankruptcy Code section 327(e) states:

                       The trustee, with the court's approval, may employ, for
               a specified special purpose, other than to represent the trustee
               in conducting the case, an attorney that has represented the
               debtor, if in the best interest of the estate, and if such attorney
               does not represent or hold any interest adverse to the debtor or
               to the estate with respect to the matter on which such attorney
               is to be employed.

11 U.S.C.§ 327(e).

         21.   Attorneys retained pursuant to section 327(e) of the Bankruptcy

Code must establish that (1) the attorney has already represented the debtor; (2)

the attorney is being retained for a special purpose; (3) the retention of the

attorney is in the best interest of the debtor’s estate; and (4) the attorney has no

conflict of interest concerning the matter for which the attorney is being retained.

Id. See also In re Woodworkers Warehouse, Inc., 323 B.R. 403, 406 (D. Del.

2005).

         22.   Retention of an attorney under Bankruptcy Code section 327(e)

does not require the same searching inquiry required for a debtor to retain general

bankruptcy counsel. See, e.g., In re West Delta Oil Co., Inc., 432 F.3d 347, 357

(5th Cir. 2005) (“special counsel employed under § 327(e) need only avoid

possessing interests ‘adverse to the debtor or to the estate with respect to the

                                           6
         Case 20-10691      Doc 110     Filed 09/17/20    Page 7 of 8




matter on which such attorney is to be employed.’”) (emphasis added; internal

citations omitted). “Subsection [327(a)] restricts retention of lawyers and other

professionals to those who do not hold or represent an interest adverse to the

estate and are disinterested.    Subsection [327(e)] permits employment of an

attorney ‘for a specified special purpose,’ so long as the attorney does not hold or

represent ‘any interest adverse to the debtor or to the estate with respect to the

matter’ on which he is to be employed.” Century Indem. Co. v. Congoleum Corp.

(In re Congoleum Corp.), 426 F.3d 675, 688-689 (3d Cir. N.J. 2005). See also In

re Polaroid Corp., 424 B.R. 446, 453 (Bankr. D. Minn. 2010) (section 327(e) only

disqualifies counsel when they have conflicts related to the matter on which the

attorney is to be employed); In re J.S. II, LLC, 371 B.R. 311 (Bankr. N.D. Ill.

2007) (section 327(e) has more relaxed conflict of interest standard than section

327(a)); In re EBW Laser, Inc., 333 B.R. 351, 359 (Bankr. M.D.N.C. 2005)

(counsel not disqualified under section 327(e) because it holds prepetition claim);

In re Servico, Inc., 149 B.R. 1009 (Bankr. S.D. Fla. 1993) (no violation of section

327(e) because receipt of the alleged preferential payment did not cause the law

firm to hold any interest adverse to the debtor or the estate on the matter on which

it was employed).

       23.    Based upon the Retention Declaration, the Debtor believes that

WBD does not hold or represent any interest adverse to the Debtor with respect to

the matters for which WBD is to be employed.

                                         7
         Case 20-10691      Doc 110    Filed 09/17/20    Page 8 of 8




       24.    The Debtor further believes that the employment of WBD as special

counsel would be in the best interests of the Debtor and its estate, with

compensation to be determined upon application to this Court.

                               VI.     Conclusion

       Wherefore, the Debtor respectfully requests the Court to enter an Order

(1) approving the employment of Womble Bond Dickinson (US) LLP to represent

the Debtor as special counsel in the bankruptcy case, and (2) granting such further

relief as the Court may deem necessary and proper.

Dated: September 17, 2020              WHITEFORD TAYLOR & PRESTON, LLP


                                       /s/ Bradford F. Englander
                                       Bradford F. Englander, Esq., Bar No. 11951
                                       David W. Gaffey (admitted pro hac vice)
                                       3190 Fairview Park Drive, Suite 800
                                       Falls Church, Virginia 22042
                                       Telephone: (703) 280-9081
                                       Facsimile: (703) 280-3370
                                       Email: benglander@wtplaw.com

                                       Counsel for the Debtor




                                        8
